NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

APPLE INC.,
Plaintiff-Appellant,

V.

SAMSUNG ELECTR()NICS CO., LTD., SAMSUNG
ELECTRONICS AMERICA, INC., AND SAMSUNG
TELECOMMUNICATIONS AMERICA, LLC,
Defendants-Cross Appellants.

2()12-16()0, -1606

Appeals from the United States District Court for the

Northern District of California in case no. 11-CV-1846,
Judge Lucy H. Koh.

ON MOTION

ORDER

First Amendment Coalition submits motions to inter-

vene, to reform the caption, and to set an expedited brief-
ing schedule

Upon consideration thereof,

IT Is ORDERED THAT:

APPLE INC. V SAMSUNG ELECTRONICS CO., LTD. 2

Apple Inc. and Samsung Electronics Co., Ltd. et al.
are directed to submit any responses to these motions no
later than S:()Opm, September 12, 2()12.

FoR THE CoURT

SEP 95 mm /S/ Jan H@rbaiy
Date J an Horbaly
Clerk

cc: Kathleen M. Sullivan, Esq.
William F. Lee, Esq.
William R. Stein, Esq.

F|LED
t . .coum or- APPEALS von
§19 USTHEFEux»:n/u.czacuir

SEP 062012

JAN HOHBALY
CLERK